Citation Nr: 0804110	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a generalized 
anxiety disorder, to include a depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to October 
1975, and from September 1977 to November 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision, which 
denied a claim for service connection for PTSD and a nervous 
condition.  In an August 2005 Board remand, this claim was 
recharacterized as entitlement to service connection for PTSD 
and an application to reopen a previously denied claim for 
service connection for a nervous condition.  The Board 
reopened the veteran's claim for service connection for a 
nervous condition and remanded both issues for further 
development.  

In light of the specific diagnoses assigned to the veteran's 
claimed nervous condition, the Board chooses to now 
characterize the veteran's claim for service connection for a 
nervous condition as a claim for service connection for a 
generalized anxiety disorder, to include a depressive 
disorder. 

In June 2005, a video hearing was held before the undersigned 
Veterans Law Judge at the Columbia, South Carolina RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record reveals that the 
veteran does not have PTSD, currently.

2.  There is competent medical evidence of record 
establishing that the veteran's generalized anxiety disorder, 
to include a depressive disorder, is etiologically related to 
a disease or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Service connection for a generalized anxiety disorder, to 
include a depressive disorder, is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the veteran's claim for service connection for 
a generalized anxiety disorder, to include a depressive 
disorder, the benefit sought on appeal has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in March 2002 and September 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's relevant service medical records, 
VA medical records, and private medical records are in the 
file.  The Board notes that the claims file does not contain 
the veteran's service medical records from his second period 
of service, September 1977 to November 1979.  However, the RO 
submitted a request for these records in July 2002.  In 
addition, the veteran's claimed stressor incident was alleged 
to have occurred during his first period of service, August 
1971 to October 1975.  The Board notes that the veteran's 
service medical records from this period have been associated 
with the claims folder.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided medical examinations in April 2002 and February 
2006.  These examinations and opinions are thorough and 
complete.  The examiner noted that the claims file had been 
reviewed.  Therefore, the Board finds these examination 
reports and the opinions of the examiner sufficient upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  During 
the pendency of this appeal, 38 C.F.R. § 3.384 was added to 
further define a "psychosis" to include brief psychotic 
disorder; delusional disorder; psychotic disorder due to 
general medical condition; psychotic disorder not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  Id. (effective August 
28, 2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD-214 Forms reflect that he served as an 
administrative specialist and clerk, a recreation leader, and 
an athletic trainer; he did not receive any medals which are 
indicative of combat service. 
 
1.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of his 
active duty service.  See hearing transcript, June 2005.  
Specifically, he reports that, while in Korea, he was stabbed 
in the wrist.  See PTSD Questionnaire, March 2002.  He also 
indicated that he saw body bags and witnessed fellow service 
members running through the streets, screaming.  See 
veteran's statement, March 2002. 

Despite his alleged stressors, there is no indication in the 
medical evidence of record that the veteran has a diagnosis 
of PTSD, nor is there evidence on record that the veteran has 
sought treatment for PTSD.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have PTSD.  The examiner at the 
April 2002 VA examination specifically noted that she did not 
find evidence of PTSD.  In addition, a diagnosis of PTSD was 
not assigned at the February 2006 VA examination either.  
Therefore, there may be no service connection for the claimed 
disability.  As the veteran does not have a current diagnosis 
of PTSD, the Board need not undertake an analysis as to 
whether his stressors have been verified.

The Board acknowledges the veteran's contentions that he has 
PTSD as the result of his active duty service.  See hearing 
transcript, June 2005.  However, no medical evidence has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for a generalized 
anxiety disorder, to include a depressive disorder.

The veteran alleges that he currently has a nervous condition 
as the result of his active duty service.  See hearing 
transcript, June 2005.  

The Board notes that the veteran has been diagnosed as having 
a generalized anxiety disorder, a depressive disorder, and a 
schizoaffective disorder, bipolar type.  See VA Medical 
Center (VAMC) treatment records, September 2003; VA 
examination report, February 2006.  

The veteran's service medical records remain silent for any 
complaints, treatment, or diagnosis of a schizoaffective 
disorder or bipolar disorder during active duty.  His service 
medical records do reflect, however, that he was treated 
during active duty for complaints of anxiety and depression.  
See service medical records, July 1975.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

In regards to establishing service connection for a 
schizoaffective disorder, bipolar type, the Board would first 
like to note that it is questionable whether the veteran has 
a definitive diagnosis of schizoaffective disorder or bipolar 
disorder, as no other examining or treating physician has 
diagnosed the veteran with these disorders, and a VA 
psychiatrist specifically ruled out bipolar disorder as a 
possible diagnosis.  See VAMC treatment record, January 2004.  
In addition, the claims folder contains no competent evidence 
of record showing that the veteran has a schizoaffective or 
bipolar disorder that is related to a disease or injury in 
service.  The claims folder also contains no evidence of 
record indicating that the veteran's schizoaffective 
disorder, bipolar type, manifested to a degree of 10 percent 
within one year of discharge from active duty.  Therefore, 
service connection cannot be granted for a schizoaffective 
disorder on a presumptive or direct basis.  

In regards to granting service connection for the veteran's 
diagnosed generalized anxiety disorder, to include a 
depressive disorder, the Board notes that the claims folder 
contains conflicting opinions regarding the etiology of the 
veteran's diagnosed disabilities.  In VAMC treatment records, 
an examiner repeatedly opined that the veteran suffers from 
anxiety and depressive disorders that are at least as likely 
as not to have arisen as the result of and/or during the 
veteran's active duty.  See VAMC treatment records, September 
2001, December 2001, and April 2002.  At the February 2006 VA 
examination, however, the examiner opined that she did "not 
feel comfortable saying that it is at least as likely as not 
that his disabilities are related to his military service."  
She went on to say that she based this opinion on the fact 
that she does not feel as if there is "any real strong 
evidence to support" a connection between his disabilities 
and his active duty.   

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the February 2006 VA examination report, the examiner 
specifically indicated that she reviewed the claims folder in 
its entirety.  However, she also indicated that the veteran 
did not get treatment during service to document his 
disabilities.  As an initial matter, the Board notes that, as 
discussed above, the veteran's service medical records do 
reflect treatment for depression and anxiety.  See service 
medical records, July 1975.  Therefore, it would appear that 
the examiner's opinion is based at least in part on an 
incorrect evaluation of the claims folder.  In addition, the 
Board finds that the examiner's opinion that she does "not 
feel comfortable saying that it is at least as likely as not 
that his disabilities are related to his military service" 
is a speculative conclusion.  This is not sufficient to raise 
a reasonable doubt.  See, e.g., Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the appellant may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  

The Board acknowledges the conflicting medical opinions of 
record regarding the etiology of the veteran's generalized 
anxiety disorder and depressive disorder.  However, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  In cases of reasonable 
doubt, there exists an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.

Therefore, taking into consideration the benefit of the doubt 
doctrine, in light of the fact that the veteran has a 
currently diagnosed generalized anxiety disorder and 
depressive disorder; the veteran's service medical records 
show inservice treatment for anxiety and depression; and the 
claims folder contains an opinion relating his current 
disabilities to his active duty, the Board concludes that the 
veteran is entitled to service connection for a generalized 
anxiety disorder, to include a depressive disorder.
ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a generalized anxiety 
disorder, to include a depressive disorder, is granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


